                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


                                                               Chapter 11

In re:                                                         Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.,1                                (Jointly Administered)
                                                               Objection Deadline: January 7, 2019 at 4:00 p.m. (ET)
                                      Debtors.                 Hearing Date: January 16, 2019 at 10:00 a.m. (ET)


                    SUMMARY OF FOURTH INTERIM APPLICATION
                   OF CRAIN CATON & JAMES FOR ALLOWANCE OF
                 COMPENSATION FOR SERVICES RENDERED AND FOR
         REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE DEBTORS
           FOR THE PERIOD FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

Name of Applicant:                                             Crain Caton & James

Authorized to Provide Professional Services to: The above-captioned Debtors

Period for which compensation and
reimbursement are sought:                                      August 1, 2018 through October 31, 2018

Amount of Compensation sought as actual,
reasonable, and necessary:                                     $243,847.50

Amount of Expense Reimbursement sought as
actual, reasonable, and necessary:                             $273.57

Petition Date:                                                 October 30, 20172




1
           The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
           numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
           G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), M &
           G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
           American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears
           Road, Suite 240, Houston, Texas 77067.
2
           On October 24, 2017, Debtor M & G Polymers USA, LLC filed a voluntary petition for relief under chapter
           11 of the Bankruptcy Code. All other Debtors commenced their chapter 11 cases on October 30, 2017. 


003946.000001
143 - 5155963.2
Date of Order Approving Retention:              December 7, 2017 nunc pro tunc to October
                                                31, 2017

Total Compensation Approved by Interim
Order to Date                                   $1,187,689.50

Total Expenses Approved by Interim
Order to Date:                                  $6,678.52

Total Allowed Compensation Paid to Date:        $1,187,689.50

Total Allowed Expenses to Date:                 $6,678.52

Blended Hourly Rate in this Application
for All Attorneys:                              $537.90

Blended Hourly Rate in this Application
for All Timekeepers:                            $490.03

Compensation Already Paid Pursuant to a
Monthly Compensation Order But Not Yet
Allowed:                                        $195,078.00

Expenses Already Paid Pursuant to a Monthly
Compensation Order But Not Yet Allowed:         $273.57

Number of Professionals Included in this
Application:                                    8

Number of Professionals Billing Fewer
Than 15 Hours                                   4

This is a(n):     monthly   X     interim   final application




                                              -2-
003946.000001
143 - 5155963.2
The total time expended for fee application preparation in the compensation period is
approximately 36.90 hours and the corresponding compensation requested is $12,699.00.

Prior Applications Filed:
           Date / Docket                          Month Covered                         Fees           Expenses
        December 22, 2017               October 31, 2017 – November 30, 2017         $97,938.80         $40.70
         [Docket No. 539]
  First Monthly Fee Application
         January 18, 2018               December 1, 2017 – December 31, 2017         $121,062.40       $2,417.95
         [Docket No. 705]
 Second Monthly Fee Application
         February 13, 2018                January 1, 2018 – January 31, 2018         $156,820.80       $2,242.25
         [Docket No. 958]
  Third Monthly Fee Application
           March 5, 2018                 February 1, 2018 – February 28, 2018        $181,285.60        $618.31
        [Docket No. 1084]
 Fourth Monthly Fee Application
           April 10, 2018                   March 1, 2018 – March 31, 2018           $127,218.40        $244.70
        [Docket No. 1354]
  Fifth Monthly Fee Application
           May 10, 2018                      April 1, 2018 – April 30, 2018          $38,726.40          $11.20
        [Docket No. 1453]
  Sixth Monthly Fee Application
            June 7, 2018                      May 1, 2018 – May 31, 2018             $51,109.20         $276.54
        [Docket No. 1542]
Seventh Monthly Fee Application
           July 13, 2018                      June 1, 2018 – June 30, 2018           $71,016.00          $6.71
        [Docket No. 1672]
 Eighth Monthly Fee Application
          August 10, 2018                     July 1, 2018 – July 31, 2018           $109,565.20        $820.16
        [Docket No. 1756]
  Ninth Monthly Fee Application
        September 11, 2018                 August 1, 2018 – August 31, 2018          $92,724.40         $267.05
        [Docket No. 1849]
  Tenth Monthly Fee Application
          October 5, 2018              September 1, 2018 – September 30, 2018        $53,615.20          $6.52
        [Docket No. 1954]
Eleventh Monthly Fee Application
        November 06, 2018                 October 1, 2018 – October 31, 2018         $48,738.40          $0.00
        [Docket No. 2048]
Twelfth Monthly Fee Application
        December 12, 2018               November 1, 2018 – November 30, 2018         $92,660.00          $0.00
         Docket No. 2119
      Thirteenth Monthly Fee
            Application3



3
          Summary of Thirteenth Monthly Application of Crain Caton & James for Allowance of Compensation for
          Services Rendered and for Reimbursement of Expenses as Special Counsel to the Debtors for the Period
          November 1, 2018 Through November 30, 2018 was filed on December 12, 2018 under Docket No. 2119;
          however, those fees and expenses filed along with the fees and expenses filed in the First through the Ninth
          Monthly Fee Applications are not included in this Application. 


003946.000001
143 - 5155963.2
                                         SUMMARY OF HOURS AND COMPENSATION BY PROFESSIONAL



                                                                                                                     Hours     Total Fees
   Name                                               Title/Group                                Year   Rate 2018
                                                                                                                     2018        2018
J. Davis          Shareholder/Corporate, Business Transactional and Tax & Real Estate            2002      $550.00    272.90   $150,095.00
C.
                                                                                                 1976
Kollenberg        Shareholder/Commercial Litigation & Appellate                                            $560.00     42.90    $24,024.00
A. Kotch          Shareholder/Real Estate, Corporate, Business, Transactions                     1981      $500.00      5.30     $2,650.00
M. Riseden        Shareholder/Commercial Litigation                                              2003      $500.00    106.50    $53,250.00
P. Smart          Shareholder/Appellate, Bankruptcy and Creditor Rights, Commercial Litigation   1992      $520.00      0.70       $364.00
                                                         Total                                                        428.30   $230,383.00
M. Hartman        Paralegal/Litigation                                                            -        $210.00     61.00    $12,810.00
E. Martinez       Paralegal/Litigation                                                            -        $220.00     10.10     $2,222.00
R. Ward           Legal Assistant/Litigation                                                      -        $175.00      2.20       $385.00
                                                         Total                                                         73.30    $15,417.00

                  Total                                                                                               501.60   $245,800.00




003946.000001
143 - 5155963.2
                     BLENDED RATE OF PROFESSIONALS - TOTAL



Professionals         Total Hours            Total Fees            Blended Hourly Rate* 

Shareholders                         428.3           $230,383.00                 $537.90 
Associates                               0                 $0.00                   $0.00 
Paralegals                            71.1            $15,032.00                 $211.42  
Legal Assistant                        2.2              $385.00                  $175.00 
TOTAL                                501.6           $245,800.00                 $490.03 

*The blended hourly rates do not take into account adjustments made by 
Crain, Caton & James for the 50% write‐off of non‐working travel. 




003946.000001
143 - 5155963.2
                                             EXPENSE SUMMARY


                          Expense Category                     Total Expenses
Conference Charges                                                                $6.52
Travel – Transportation                                                         $267.05
Total                                                                           $273.57




003946.000001
143 - 5155963.2
                                            INFORMATION REGARDING PRIOR INTERIM FEE APPLICATIONS




                                                                      SUMMARY OF PRIOR INTERIM FEE APPLICATIONS


                                                                                                                 Approved               Approved               Date(s) Orders
                                                  Fees and Expenses             Fees and Expenses
     Date Filed &                                                                                            Fees and Expenses      Fees and Expenses            on Interim
                        Period Covered                Requested                     Approved
      Docket No                                                                                                     Paid                  Unpaid              Compensation or
                                                                                                                                                          Reimbursement of Expenses
                                                  Fees          Expenses        Fees         Expenses       Fees        Expenses    Fees       Expenses
    March 15, 2018
                       October 31, 2017 -
     [Docket No.                              $464,038.50       $4,700.90    $464,038.50     $4,700.90   $464,038.50    $4,700.90   N/A          N/A            April 23, 2018
                       January 31, 2018
        1169]

    June 14, 2018      February 1, 2018 -
     [Docket No.                              $434,038.00       $874.21      $434,038.00     $874.21     $434,038.00     $874.21    N/A          N/A
                         April 30, 2018
        1573]                                                                                                                                                   July 23, 2018
    Sept. 15, 2018     May 1, 2018 - July
     [Docket No.                              $289,613.00       $1,103.41    $289,613.00     $1,103.41   $289,613.00    $1,103.41   N/A          N/A
                           31, 2018
        1872]                                                                                                                                                 November 1, 2018



                                             CUMULATIVE FEE AND EXPENSES TOTALS SINCE CASE INCEPTION




                                                                                                              Approved Fees         Fees and Expenses
             Fees and Expenses                     Fees and Expenses               Approved Fees               and Expenses           Disallowed or
                 Requested4                            Approved                  and Expenses Paid           Remaining Unpaid           Withdrawn
        Fees                Expenses              Fees           Expenses       Fees          Expenses      Fees        Expenses    Fees       Expenses
    $1,382,767.50           $6,952.09         $1,187,689.50     $6,678.52   $1,187,689.50    $6,678.52      N/A           N/A       N/A          N/A




4
  These fees and expenses requested do not include fees and expenses requested in Crain, Caton & James, P.C.’s monthly applications that concern months 
after this Compensation Period (August 2018‐October 2018). 


003946.000001
143 - 5155963.2
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


                                                              Chapter 11

In re:                                                        Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.1,                               (Jointly Administered)

                                     Debtors.
                                                              Objection Deadline: January 7, 2019 at 4:00 p.m. (ET)
                                                              Hearing Date: January 16, 2019 at 10:00 a.m. (ET)


                       FOURTH INTERIM APPLICATION
                OF CRAIN CATON & JAMES FOR ALLOWANCE OF
              COMPENSATION FOR SERVICES RENDERED AND FOR
      REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE DEBTORS
        FOR THE PERIOD FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

                   Crain, Caton & James, P.C., special counsel to the above-captioned debtors

(collectively, the "Debtors"), makes its fourth interim fee application (this "Application") for the

allowance of compensation in the sum of $243,847.50 and reimbursement of expenses in the sum

of $273.57 for the period from August 1 2018 through October 31, 2018 (the "Compensation

Period") in accordance with the Order Authorizing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals (Docket No. 308) (the "Interim Compensation

Order"). In support of this Application, Crain Caton & James respectfully represents as follows:




1
          The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
          numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
          G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), M &
          G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
          American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears
          Road, Suite 240, Houston, Texas 77067. 


003946.000001
143 - 5155963.2
                                JURISDICTION AND VENUE

                  1.   This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this

matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

                  2.   On October 24, 2017 (the "Polymers Petition Date"), Debtor M&G

Polymers USA, LLC ("M&G Polymers") filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code and, thereafter, on October 30, 2017 (the "Petition Date"), each of the other

Debtors commenced chapter 11 cases before this Court (together with the chapter 11 case of

M&G Polymers, the "Cases"). The Debtors are continuing in possession of their properties and

are managing their businesses, as debtors in possession, pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.

                  3.   An Official Committee of Unsecured Creditors (the "Committee") was

appointed in these Cases on November 13, 2017 (Docket No. 146). Additional information

regarding the Debtors and these Cases, including the Debtors' businesses, corporate structure and

financial condition, is set forth in the Declaration of Dennis Stogsdill in Support of First Day

Pleadings (Docket No. 3) (the "First Day Declaration"), filed on October 31, 2017 and

incorporated herein by reference.

                               Crain Caton & James’s Retention

                  4.   On November 20, 2017, the Debtors filed the Application of the Debtors

for an Order Authorizing Them to Retain and Employ Crain Caton & James, P.C. as Special

Counsel, Nunc Pro Tunc as of the Petition Date (Docket No. 215) (the "Retention Application"),

by which the Debtors sought to retain and employ Crain Caton & James as their special counsel

in these Cases. On December 7, 2017, this Court entered the Order Authorizing the Debtors to
                                                -2-
003946.000001
143 - 5155963.2
Retain and Employ Crain Caton & James as Special Counsel, Nunc Pro Tunc as of the Petition

Date (Docket No. 409) (the "Retention Order"), authorizing the retention of Crain Caton &

James as the Debtors' special counsel.

                                The Interim Compensation Order

                  5.   On November 10, 2017, the Debtors filed the Motion for an Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Professionals (Docket No. 141) (the "Interim Compensation Procedures Motion"), which sought

to establish procedures for the compensation and reimbursement of professionals whose

retentions are approved by the Court pursuant to sections 327 or 1103 of the Bankruptcy Code on

a monthly basis and on terms comparable to the procedures established in other large chapter 11

cases. On December 1, 2017, this Court entered the Interim Compensation Order, which

approved the relief sought in the Interim Compensation Procedures Motion and authorized the

implementation of the interim compensation procedures contemplated therein.

                  6.   In relevant part, the Interim Compensation Order provides that

"commencing with the period ending January 31, 2018, at each three-month intervals . . .each of

the [p]rofessionals will file with the Court . . . an application pursuant to section 331 of the

Bankruptcy Code for interim Court approval and allowance of the compensation and

reimbursement of expenses sought by the [p]rofessional" in its monthly fee applications. Interim

Comp. Order., ¶ 2(f). The Interim Compensation Order further provides that interim fee

applications "must be filed on or before the 45th day after the end of the [i]nterim [f]ee

[p]eriod . . . for which the application seeks allowance of fees and reimbursement of expenses"

and that interim fee applications "must identify the [m]onthly [f]ee [a]pplications that are the

subject of the request and any information requested by the Court and the Local Rules." Id.


                                                 -3-
003946.000001
143 - 5155963.2
                  7.   On March 15, 2018, Crain, Caton & James filed its Summary of First

Interim Application of Crain Caton & James for Allowance of Compensation for Services

Rendered and for Reimbursement of Expenses As Special Counsel To The Debtors for the Period

From October 31, 2017 Through January 31, 2018 (Docket No. 1169) (the “First Interim Fee

Application”). By the First Interim Fee Application, Crain, Caton & James sought interim

approval of compensation for services rendered in the amount of $464,038.50 and

reimbursement of actual and necessary expenses in the amount of $4,700.90. On April 23, 2018

the Court approved the First Interim Fee Application. See Omnibus Order Approving First

Interim/Quarterly Fee Applications of Professionals (Docket No. 1393) (the ‘First Omnibus Fee

Order”).

                  8.   On June 14, 2018, Crain Caton & James filed its Summary of Second

Interim Application of Crain Caton & James for Allowance of Compensation for Services

Rendered and for Reimbursement of Expenses As Special Counsel To The Debtors for the Period

From February 1, 2018 Through April 30, 2018 (Docket No. 1573) (the “Second Interim Fee

Application”). By the Second Interim Fee Application, Crain Caton & James sought interim

approval of compensation for services rendered in the amount of $434,038.00 and

reimbursement of actual and necessary expenses in the amount of $874.21. On July 23, 2018 the

Court approved the Second Interim Fee Application. See Omnibus Order Approving Second

Interim/Quarterly Fee Applications of Professionals (Docket No. 1719) (the “Second Omnibus

Fee Order”).

                  9.   On September 15, 2018, Crain, Caton & James files its Summary of Third

Interim Application of Crain Caton & James for Allowance of Compensation for Services

Rendered and for Reimbursement of Expenses As Special Counsel To The Debtors for the Period


                                              -4-
003946.000001
143 - 5155963.2
From May 1, 2018 Through July 31, 2018 (Docket No. 1872) (the “Third Interim Fee

Application”). By the Third Interim Fee Application, Crain, Caton & James sought interim

approval of compensation for services rendered in the amount of $289,613.00 and

reimbursement of actual and necessary expenses in the amount of $1,103.41. On November 1,

2018 the Court approved the Third Interim Fee Application. See Omnibus Order Approving

Third Interim/Quarterly Fee Applications of Professionals (Docket No. 2028) (the “Third

Omnibus Fee Order”).



                                        Fee Applications

                  10.   On September 11, 2018, Crain, Caton & James filed its Tenth Monthly

Application for Allowance of Compensation for Services Rendered and for Reimbursement of

Expenses for the Period of August 1, 2018 through August 31, 2018. (Docket No. 1849) (the

“Tenth Application”).

                  11.   On October 5, 2018, Crain, Caton & James filed its Eleventh Monthly

Application for Allowance of Compensation for Services Rendered and for Reimbursement of

Expenses for the Period of September 1, 2018 through September 30, 2018. (Docket No. 1954)

(the “Eleventh Application”).

                  12.   On November 6, 2018, Crain, Caton & James filed its Twelfth Monthly

Application for Allowance of Compensation for Services Rendered and for Reimbursement of

Expenses for the Period of October 1, 2018 through October 31, 2018. (Docket No. 2048) (the

“Eleventh Application”).

                  13.   On December 12, 2018, Crain, Caton & James filed its Thirteenth Monthly

Application for Allowance of Compensation for Services Rendered and for Reimbursement of



                                               -5-
003946.000001
143 - 5155963.2
Expenses for the Period of November 1, 2018 through November 30, 2018. (Docket No. 2119)

(the “Thirteenth Application”).2



                      CRAIN CATON & JAMES’S APPLICATION FOR
                   COMPENSATION AND REIMBURSEMENT OF EXPENSES

                                     Compensation Paid and Its Sources

                   14.      Crain Caton & James has received no payment for services rendered in

any capacity in connection with the matters covered by this Application, nor has it received any

promises for payment for matters covered by this Application, from any source other than from

the Debtors. There is no agreement or understanding between Crain Caton & James and any

other person other than shareholders of Crain Caton & James for the sharing of compensation to

be received from the services rendered in these Cases.

                                          Itemization of Services
                                   Rendered and Disbursements Incurred

                   15.      Attached hereto as Exhibit A are the time records of Crain Caton & James,

which provide a daily summary of the time spent by each Crain Caton & James attorney3 and

paraprofessional4 during the Compensation Period by project category. The blended hourly

billing rate of attorneys for all services provided during the Compensation Period is $537.90.5




2
          Summary of Thirteenth Monthly Application of Crain Caton & James for Allowance of Compensation for
          Services Rendered and for Reimbursement of Expenses as Special Counsel to the Debtors for the Period
          from November 1, 2018 Through November 30, 2018 was filed on December 12, 2018 under Docket No.
          2119; however, those fees and expenses filed are not included in this Application. 
3
          Attorneys include shareholders and associates, as applicable during the Compensation Period.
4
          Paraprofessionals include paralegals, legal support personnel, project assistants and staff members, as
          applicable during the Compensation Period.
5
          The blended hourly billing rate of $537.90 for attorneys is derived by dividing the total fees for attorneys of
          $230,383.00 by the total hours of 428.30 for those same attorneys, not taking into account any discounts for
          non-working travel.

                                                          -6-
003946.000001
143 - 5155963.2
The blended hourly billing rate of paraprofessionals for all services provided during the

Compensation Period is $210.33.6

                   16.      Attached hereto as Exhibit B is a detailed itemization of expenses for

which Crain Caton & James seeks reimbursement. Crain Caton & James maintains the

following policies with respect to Expenses:

                   (a)      No amortization of the cost of any investment, equipment or capital outlay
                            is included in the expenses. In addition, for those items or services that
                            Crain Caton & James purchased from or contracted with a third party
                            (such as outside copy services), Crain Caton & James seeks
                            reimbursement only for the exact amount billed to Crain Caton & James
                            by the third party vendor and paid by Crain Caton & James to the third
                            party vendor.

                   (b)      Photocopying by Crain Caton & James was charged at 10 cents per page.

                   (c)      Meals charged to the Debtors were associated with out-of-town travel.

                   (d)      Charges for airline and train travel include the cost of each airline or train
                            ticket used in connection with the provisions of service to the Debtors.

                   17.      Crain Caton & James believes that the time entries set forth in Exhibit A

attached hereto are in compliance with the requirements of Rule 2016-2 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules").

                                         Total Fees and Expenses
                                    Sought for the Compensation Period

                   18.      By this Application, Crain, Caton & James requests that the Court approve

the final allowance of compensation for professional services rendered and the reimbursement of

actual and necessary expenses incurred by Crain, Caton & James from August 1, 2018 through



6
          The blended hourly billing rate of $210.33 for paraprofessionals is derived by dividing the total fees for
          paraprofessionals of $15,417.00 by the total hours of 73.30 for those same paraprofessionals, not taking
          into account any discounts for non-working travel.  

                                                          -7-
003946.000001
143 - 5155963.2
October 31, 2018. The total fees and reimbursement of expenses are summarized in the

following chart:

                     Total Fees                                                               $243,847.50
                     Total Disbursements                                                          $273.57
                     TOTAL                                                                    $244,121.07



                                     Compensation by Project Category
                     19.     The following is a summary of activities performed by Crain, Caton &

James during the Compensation Period, organized by billing category. 7

Case Administration – 0.70 hours - $350.00
                     20.     During the Compensation Period, Crain, Caton & James professionals

provided the following case administration activities, among others:

                 communications with Debtors concerning various corporate related matters in
                  conjunction with the bankruptcies at the request of Debtors’ counsel, Jones Day.

Employment and Fee Applications – 36.90 hours - $12,699.00

                     21.     During the Compensation Period, Crain, Caton and James professionals

devoted time to preparing and drafting the Tenth, Eleventh, and Twelfth Monthly Applications

as well as the Third Interim Application.

Lienholder Claims – 440.80 hours - $221,068.00

                     22.     During the Compensation Period, Crain, Caton & James professionals

devoted time to (a) working with the Debtors and their other advisors in strategizing and

responding to lienholder related bankruptcy filings, (b) analyzing various lienholder claims and

matters, (c) working with lienholders on potential settlements (d) performing and providing



7
          The summary set forth below is qualified in its entirety by reference to the time and services detailed
          attached hereto as Exhibit A. 

                                                         -8-
003946.000001
143 - 5155963.2
lienholder related legal and factual research and advice, as well as (e) addressing other lienholder

related issues raised by the Debtors and their other advisors.

Litigation/Arbitrations – 12.60 hours - $5,853.00
                  23.      During the Compensation Period, Crain, Caton & James professionals

devoted time and effort in reviewing pertinent issues related to litigation and arbitrations pending

outside the Bankruptcy Court and engaging in communication with Debtors and parties

concerning the same.

Real Estate Agreements and Related Port and Construction Agreements – 3.5 hours -

$1,925.00

                  24.      During the Compensation Period, Crain, Caton & James professionals

devoted time reviewing and analyzing various real estate and construction agreements, including

agreements executed with the Port of Corpus Christi and other related agreements. Crain, Caton

& James professionals further worked with the Debtors and their other advisors in addressing

issues related to the same.

Non-Working Travel – 7.10 hours - $3,905.00

                  25.      During the Compensation Period, Crain, Caton & James professionals

devoted time traveling to and from Corpus Christi in August 2018 for a meeting at the site. The

total amount of the non-working travel was $3,905.00, which was then discounted by 50% to

$1,952.50.


                                              Billing Adjustments

                  26.      The total fees requested in this Application reflect reductions totaling

$1,952.50, which consists of a 50% reduction of $3,905.00 for time spent on nonworking travel.8


8
          To the extent possible, Crain, Caton & James professionals work while traveling. 

                                                        -9-
003946.000001
143 - 5155963.2
                                    APPENDIX B GUIDELINES

                  27.    Pursuant to the Appendix B Guideline for Reviewing Application for

Compensation and Reimbursement of Expenses Filed Under United States Code by Attorney in

Large Chapter 11 Cases (the "UST Guidelines"), Crain, Caton & James responds to the

following questions with respect to this application:

                  (a)    Did you agree to any variations from, or alternative to, your standard or
                         customary billing rates, fees or terms for services pertaining to this
                         engagement that were provided during the application period? If so,
                         please explain.

                        (i)     No.

                  (b)    If the fees sought in this fee application as compared to the fees budgeted
                         for the time period covered by this application higher by 10% or more, did
                         you discuss the reason for the variation with the client?

                        (i)     N/A

                  (c)    Have any of the professionals included in this fee application varied their
                         hourly rate based on the geographic location of the bankruptcy case?

                        (i)     No.

                  (d)    Does the fee application include time or fees related to reviewing or
                         revising time records or preparing, reviewing, or revising invoices?

                        (i)     Yes, Crain Caton & James expended 36.90 hours and $12,699.00
                                related to fee applications, which included reviewing the Monthly
                                Fee Applications to remove any confidential or privileged
                                information and to ensure compliance with the Interim
                                Compensation Order and the UST Guidelines.

                  (e)    Does this fee application include time or fees for reviewing time records to
                         redact any privileged or other confidential information? If so, please
                         quantify by hours and fees.

                         (i)    See ¶ 25(d)(i).

                  (f)    If the fee application includes any rate increases since retention in this
                         case:

                         (A)    Did your client review and approve those rate increases since
                                retention in advance?

                                                  - 10 -
003946.000001
143 - 5155963.2
                                 (1)     N/A, only step increases.

                         (B)     Did your client agree when retaining the law firm to accept all
                                 future rate increases? If not, did you inform your client that they
                                 need not agree to modified rates or terms in order to have you
                                 continue the representation, consistent with ABA Formal Ethics
                                 Opinion 11-458?

                                 (1)     Yes.

                  REQUESTED COMPENSATION SHOULD BE ALLOWED

                  28.    Section 330(a)(1) of the Bankruptcy Code provides that the Court may

award a professional person employed under section 327 and 1103 of the Bankruptcy Code:

                  (A)    reasonable compensation for actual, necessary services
                         rendered by the trustee, examiner, ombudsman,
                         professional person, or attorney and by any
                         paraprofessional person employed by any such person; and

                  (B)    reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1). Section 330(a)(3)(A) further provides the following standards for the

Court's review of a fee application:

                  In determining the amount of reasonable compensation to be
                  awarded to an examiner, trustee under chapter 11, or professional
                  person the court shall consider the nature, the extent, and the value
                  of such services, taking into account all relevant factors,
                  including—

                  (A)    the time spent on such services;

                  (B)    the rates charged for such services;

                  (C)    whether the services were necessary to the administration
                         of, or beneficial at the time the service was rendered toward
                         the completion of, a case under this title;

                  (D)    whether the services were performed within a reasonable
                         amount of time commensurate with the complexity,
                         importance, and nature of the problem, issue, or task
                         addressed;




                                                  - 11 -
003946.000001
143 - 5155963.2
                  (E)   with respect to a professional person, whether the person is
                        board certified or otherwise has demonstrated skill and
                        experience in the bankruptcy field; and

                  (F)   whether the compensation is reasonable based on the
                        customary compensation charged by comparably skilled
                        practitioners in cases other than cases under this title.

11 U.S.C. § 330(a)(3)(A).

                  29.   Crain Caton & James respectfully submits that it has satisfied the

requirements of section 330 of the Bankruptcy Code for the allowance of compensation and

reimbursement of expenses sought herein. The services described above were necessary to the

administration of these Cases and were beneficial to the Debtors and parties in interest. Crain

Caton & James' services were often performed in a minimum amount of time and commensurate

with the complexity of the matters facing the Debtors. Further, the compensation sought by

Crain Caton & James is reasonable because it is based on the customary compensation charged

by comparably skilled practitioners outside of bankruptcy.

                                          CONCLUSION

                  30.   Crain, Caton & James professionals expended a total of 501.60 hours in

connection with their representation of the Debtors during the Compensation Period. Employing

Crain, Caton & James’s normal hourly rates for work of this character, the reasonable value of

the services rendered by Crain, Caton & James for the Debtors during the Compensation Period,

after taking into account the billing adjustments discussed above, is $243,847.50. During the

Compensation Period, Crain, Caton & James also incurred expenses of $273.57. Pursuant to the

Interim Compensation Order, by this Application Crain, Caton & James seeks final allowance of

fees and expenses incurred during the Compensation Period in the sum of $244,121.10 (the

“Requested Interim Payment”).



                                               - 12 -
003946.000001
143 - 5155963.2
                  31.   Crain Caton & James respectfully submits that the amount requested in

this Application is fair and reasonable and satisfies the requirements of section 330 of the

Bankruptcy Code. Moreover, Crain Caton & James has reviewed the requirements of Local Rule

2016-2 and the Interim Compensation Order and believes that this Application complies with

such Local Rule and Order.

                                             NOTICE

                  32.   Crain Caton & James will serve this Application in accordance with the

Interim Compensation Order and the Local Rules. Pursuant to the Interim Compensation Order,

objections to the Application, if any, must be in writing and filed with the Court and served upon

Crain Caton & James so as to be received no later than January 7, 2019 (the "Objection

Deadline").

                                     NO PRIOR REQUEST

                  33.   No prior request for the relief sought in this Application has been made to

this or any other court.

Dated: December 17, 2018                            /s/ Melinda M. Riseden
       Wilmington, Delaware                        CRAIN CATON & JAMES
                                                   Melinda M. Riseden
                                                   C. Henry Kollenberg
                                                   1401 McKinney, Suite 1700
                                                   Houston, Texas, 77010
                                                   Telephone:    (713) 658-2323
                                                   Facsimile:    (713) 658-1921
                                                   Email:        mriseden@craincaton.com
                                                                 hkollenberg@craincaton.com

                                                   Special Counsel for the Debtors and Debtors in
                                                   Possession




                                               - 13 -
003946.000001
143 - 5155963.2
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                                Chapter 11

In re:                                                          Case No. 17-12307 (BLS)
M & G USA CORPORATION, et al.1,                                 (Jointly Administered)

                                     Debtors.

                                                VERIFICATION

          Melinda M. Riseden, under penalty of perjury, certifies as follows:

                   1.       I am a shareholder with the law firm of Crain Caton & James and have

been admitted to appear before this Court. I make this certification in accordance with Local

Rule 2016-2 regarding the contents of applications for compensation and expenses. I have read

the Application and am familiar with the work performed on behalf of the Debtors by the

attorneys and paraprofessionals of Crain Caton & James.

                   2.       The facts set forth in the foregoing Application are true and correct to my

knowledge, information and belief. I have reviewed Local Rule 2016-2 and the Interim

Compensation Order and submit that the Application substantially complies with such Local

Rule and the Interim Compensation Order.

Dated: December 17, 2018                                        /s/ Melinda M. Riseden
                                                                Melinda M. Riseden




1
          The Debtors are the following nine entities (the last four digits of their respective taxpayer identification
          numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
          M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
          M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and
          Indo American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450
          Gears Road, Suite 240, Houston, Texas 77067. 


003946.000001
143 - 5155963.2
